Citation Nr: 0017073	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for residuals of 
septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) September 1998 rating decision 
which granted service connection for COPD, assigning it a 
noncompensable rating, and denied service connection for 
gastric ulcer, residuals of septoplasty, right ankle 
disability, foot calluses, dental condition, strep throat, 
venereal disease, ear infection, cracked ribs, alcohol abuse, 
upper lip laceration, residuals of head trauma, urethritis, 
and depression.  By RO decision in January 1999, the rating 
of COPD was increased from 0 to 10 percent and, by decision 
in August 1999, the such rating was increased to 30 percent.  
The claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).

By May 1999 letter, the veteran withdrew from appellate 
consideration all claims with the exception of evaluation of 
the service-connected COPD, and service connection for 
gastric ulcer, septoplasty residuals, foot calluses, upper 
lip laceration, and head trauma residuals.  38 C.F.R. 
§ 20.204 (1999).  By RO rating decision in August 1999, 
service connection was granted for keratomas of both feet 
(and a 10 percent rating was assigned), upper lip laceration 
(and a noncompensable rating was assigned), and residuals of 
head trauma manifested by headaches (and a 10 percent rating 
was assigned).  The August 1999 favorable action by the RO as 
to the claims of service connection for foot calluses, lip 
laceration, and residuals of head trauma constitutes a full 
grant of the benefit sought.  Grantham v. Brown, 14 F.3d 1156 
(Fed. Cir. 1997).  Accordingly, the issues remaining on 
appeal are as listed on title page above.

In his February 1999 substantive appeal, the veteran 
requested a Travel Board hearing but, by March 1999 letter, 
he indicated that he desired an RO hearing instead of a 
Travel Board hearing; RO hearing was held in May 1999.  Thus, 
his Travel Board hearing request has been withdrawn.  
38 C.F.R. § 20.704(e) (1999).

Appellate consideration of entitlement to a rating in excess 
of 30 percent for COPD is held in abeyance pending completion 
of the development requested in the remand below.


FINDINGS OF FACT

1.  There is a current medical diagnosis of peptic ulcer 
disease, and the evidence indicates that such disability 
likely had its onset during the veteran's active service.

2.  The veteran had surgical treatment in service to remedy 
nasal blockage due to a malformed nasal cavity (a poorly 
functioning body part); there is no showing of in-service 
nasal injury, and his current status post septoplasty due to 
small nostrils underwent no increase in disability during 
such service.  


CONCLUSIONS OF LAW

1.  The veteran's peptic ulcer disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).

2.  The veteran's residuals of septoplasty were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.306(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for peptic ulcers, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b) (1999).   

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a November 1982 
report of nasal cavity blockage requiring breathing through 
the mouth (he reportedly had this problem for a long time); 
clinical impression was malformed nasal cavity and, on 
examination in February 1983, he was scheduled to undergo 
septoplasty in March (surgery was performed in April 1983); 
in conjunction with the treatment, deviated nasal septum was 
diagnosed.  On medical examination in November 1982, he also 
reported having indigestion "all the time."  In September 
1983, he complained of symptoms including diarrhea, left 
flank pain, and elevated temperature.  On service retirement 
medical examination in May 1985, he reported a history of 
frequent indigestion, and problems breathing due to a 
deviated nasal septum.  

Medical records from the Memorial Hospital in August 1981 
document treatment for impairment unrelated to the claimed 
peptic ulcer and septoplasty residuals.

Medical records from the William Beaumont Army Medical Center 
(AMC) from February 1996 to January 1998 document treatment 
for symptoms and impairment unrelated to the claimed ulcer 
disease and septoplasty residuals; on examination in May 
1996, a history of peptic ulcer disease was indicated.

On VA medical examination in March 1998, the veteran reported 
having surgery for deviated nasal septum in 1982; examination 
of the nose was normal, and status post septoplasty for 
deviated nasal septum in 1982 was diagnosed.  

On VA medical examination in March 1998, the veteran reported 
recurrent epigastric pain with nausea and vomiting since 1983 
(when he first experienced left upper quadrant pain and 
epigastric burning sensation, increasing with food 
ingestion); reportedly, May 1986 clinical studies at Beaumont 
AMC showed gastric ulcer requiring treatment, and endoscopy 
in June 1989 showed peptic ulcer.  On examination, a healed 
midline surgical scar and a vertical scar in the right lower 
quadrant were noted; upper gastrointestinal study showed an 
ulcer.  Recurrent duodenal ulcer, shown by X-ray evidence, 
asymptomatic, was diagnosed.  

Private dental treatment records from June 1989 to April 1998 
do not reveal any report or findings relative to the claimed 
ulcer disease and septoplasty residuals.  

In October 1998, the veteran submitted a copy of a May 1986 
clinical treatment record from Beaumont AMC diagnosing peptic 
ulcer disease.  

At a May 1999 RO hearing, the veteran testified that he 
received intermittent medical treatment for epigastric 
symptoms since service, but noted that gastric ulcer was not 
diagnosed in service; reportedly, it was diagnosed, 
initially, during treatment at the Beaumont AMC in May 1986.  
He stated that he had septoplasty surgery in service because 
he had difficulty breathing through the nose; reportedly, the 
surgery did not correct the problem and, although he did not 
receive ongoing medical treatment, he continued to have 
difficulty breathing through the nose.  

On VA medical examination in June 1999, the veteran reported 
septoplasty surgery in 1981 as he had small nostrils and 
because he had difficulty breathing; reportedly, the surgery 
did not help and he still had difficulty breathing.  On 
examination, there were obviously small openings to the 
nostrils, the turbinates were slightly injected, and crusting 
on the left nostril was noted.  Status post septoplasty 
"secondary to small nostrils" was diagnosed.

On VA medical examination in June 1999, the veteran was 
unable to tell whether he had gastric or duodenal ulcer, but 
the examiner's review of the clinical evidence showed a 
("definite") history of both; reportedly, he continued to 
use medication for epigastric symptoms.  On examination, 
history of peptic ulcer disease manifested by gastric and 
duodenal ulcer was diagnosed.  

Based on the foregoing, the Board finds that the available 
evidence supports service connection for peptic ulcer 
disease.  Although the disability was not diagnosed as such 
during the veteran's active service, he complained of 
symptoms including gastric indigestion, flank pain, and 
diarrhea while in service; peptic ulcer disease was diagnosed 
in May 1986, within a relatively short period of time 
following his service separation, and on several occasions 
thereafter.  Most importantly, he was examined and his claims 
file reviewed by a VA physician in June 1999; the examiner 
observed that the veteran had a "definite" history of both 
gastric and duodenal ulcers, and he diagnosed peptic ulcer 
disease.  Thus, as there appears to be an approximate balance 
of positive and negative evidence regarding the merits of 
this issue, resolving the benefit of any doubt in the 
veteran's favor, the Board finds that his peptic ulcer 
disease had its onset in active service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1999).

With regard to the claim of service connection for 
septoplasty residuals, the veteran's service medical records 
document reports of difficulty breathing through the nose 
because of deviated nasal septum and malformed nasal cavity.  
He underwent septoplasty in April 1983 to ameliorate this 
poorly functioning body part.  He indicated in May 1999 that, 
although he has not received medical treatment for 
septoplasty residuals since service, he nevertheless 
continued to experience difficulty breathing through the nose 
(despite the surgery in service).  On VA medical examination 
in June 1999, the turbinates were slightly injected, crusting 
on the left nostril was noted, and status post septoplasty 
secondary to small nostrils was diagnosed.  

The evidence, overall, shows that the veteran had 
ameliorative septoplasty surgery in service and that he 
continues to have difficulty breathing through the nose 
(supported by objective findings in June 1999); in June 1999, 
status post septoplasty due to small nostrils was diagnosed.  
Thus, as there is no showing in this case of in-service nasal 
injury or disease, service connection for septoplasty 
residuals is unwarranted.  38 C.F.R. § 3.306(b) (1999).  

ORDER

Service connection for peptic ulcer disease is granted.

Service connection for septoplasty residuals is denied.


REMAND

The veteran's claim for a rating in excess of 30 percent for 
the service-connected COPD is well grounded as it stems from 
the rating initially assigned at the time of the September 
1998 grant of service connection.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  If a claim is well grounded, VA has a duty 
to assist in the development of facts pertinent to the claim 
(38 U.S.C.A. § 5107) which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The available record reveals repeated findings of COPD 
associated with mild airflow obstruction.  A June 1998 
pulmonary function study at Beaumont AMC showed forced 
expiratory volume in one second (FEV-1) 71 percent of 
predicted value; FEV-1/forced vital capacity (FVC) was 63 
percent of predicted value; diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
or maximum oxygen consumption in milliliters (ml)/kilograms 
(kg)/minute(min) were not reported; the study was interpreted 
as showing "mild" obstructive ventilatory defect with no 
significant change post bronchodilator, normal lung volume, 
normal DLCO, mild hypoxemia, and markedly increased 
(illegible).  

A May 1999 VA pulmonary function study showed very mild air 
flow obstruction, mildly improving following bronchodilator, 
but the study did not report FEV-1/FVC, DLCO (SB), or maximum 
oxygen consumption findings.  On VA pulmonary examination in 
June 1999, the pertinent rating criteria for rating diseases 
of the trachea and bronchi, 38 C.F.R. § 4.97 (1999) were not 
addressed.

Where the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  The 
Board is of the opinion that another thorough VA pulmonary 
examination and pulmonary function study should be performed 
to fully address the rating criteria referable to evaluation 
of disabilities of the respiratory system.  

Accordingly, the claim of a rating in excess of 30 percent 
for COPD is REMANDED for the following action:

1.  The veteran should be scheduled for 
another VA pulmonary examination to 
determine the extent and severity of his 
service-connected COPD.  The claims 
folder and the information necessary for 
the examiner to make findings concerning 
the rating of the service-connected COPD 
in accord with the pertinent rating 
criteria (38 C.F.R. § 4.97, Diagnostic 
Code 6604 (1999)) must be provided the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be conducted, including pulmonary 
function tests and X-ray studies.  

2.  The RO should carefully review the 
examination report to ensure compliance 
with this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


